Exhibit 10.1
LIMITED PARTNERSHIP INTEREST PURCHASE AGREEMENT
This Agreement is made and entered into as of January 27, 2009, by and between
Call Now, Inc., a Nevada corporation (“Seller”), and Thomas R. Johnson and
Colleen W. Johnson as Joint Tenants with Right of Survivorship (“Purchaser”),
with respect to a limited partnership interest in Cambridge at Auburn, LP, a
Texas limited partnership (“the “Partnership”).
RECITALS
     WHEREAS, Seller owns 100% of the Limited Partner interest in the
Partnership which represents 95% of the total capital of the Partnership; and
     WHEREAS, the Partnership owns a student residential rental housing property
in Auburn, Alabama; and
     WHEREAS, the Partnership is operated pursuant to a Limited Partnership
Agreement dated November 30, 2006 between Seller as the limited partner and MS
REALTY INVESTMENTS VII, LTD., a Texas limited partnership, as general partner,
as amended by Amendment No. 1 dated October 4, 2007 (collectively, the
“Partnership Agreement”); and
     WHEREAS, Seller desires to sell, and Purchaser desires to purchase, a
Limited Partnership Interest in the Partnership and become a limited partner of
the Partnership upon and subject to the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, Seller and Purchaser agree as
follows:
1. Purchase and Sale of the Limited Partnership Interest. Purchaser agrees to
purchase from Seller and Seller agrees to sell, transfer, assign, convey and
deliver to Purchaser at the Closing provided for herein a limited partnership
interest (the “Limited Partnership Interest”) in the Partnership in the amount
of 23.2446% of the Partnership interest of Seller. Such sale, transfer and
assignment include 23.2446% of the rights of the Seller in the profits, losses,
distributions and capital of the Partnership.
2. Purchase Price and Payment for the Limited Partnership Interest. The purchase
price for the Limited Partnership Interest shall be $400,000.00 (the “Purchase
Price”), being an amount agreed upon by the Purchaser and Seller to be the value
of the Limited Partnership Interest being acquired by the Purchaser from the
Seller.
3. Consent of General Partner and Admission as a Limited Partner. It shall be a
condition to the closing of the transaction herein that, (a) the general partner
of the Partnership has consented to the sale and transfer of the Limited
Partnership Interest from Seller to Purchaser and the admission of the Purchaser
as a limited partner of the Partnership substantially in accordance

1



--------------------------------------------------------------------------------



 



with the form annexed hereto as Exhibit A (the “GP Consent”) and (b) the Board
of Directors of Seller have duly consented to the purchase and sale herein (the
“Seller Consent”).
4. Closing. Closing of the purchase and sale of the Limited Partnership Interest
shall take place at the office of the Seller within two (2) business days after
the Purchaser has received the executed GP Consent and the Seller Consent. At
the closing the Purchaser will execute and deliver a copy of the GP Consent and
pay the Purchase Price to the Seller. In the event the purchase and sale
transaction has not closed by January 30, 2009 then the purchase and sale
transaction herein shall be null and void and the Purchaser shall promptly
return any consent received to the delivering party.
5. Representations, Covenants and Warranties of Seller. Seller hereby
represents, warrants and covenants to Purchaser as follows:
     (a) Seller has the authority to execute and deliver this Agreement and to
consummate the sale of the Limited Partnership Interest contemplated hereby,
subject only to the consent of the general partner of the Partnership. This
Agreement constitutes the valid and binding agreement of Seller, and is
enforceable against Seller in accordance with its terms.
     (b) Seller knows of no requirement to make any filing with, or to obtain
any permit, authorization, consent or approval of, any governmental or
regulatory authority as a condition to the lawful consummation by Seller of the
sale of the Limited Partnership Interest contemplated hereby.
     (c) There are no actions (including litigation), proceedings or
investigations pending, or to Seller’s knowledge, threatened, or any verdicts or
judgments entered against Seller by any court or any administrative agency that
might have a material adverse effect on this transaction.
     (d) The Seller is the sole owner of the Limited Partnership Interest being
sold and transferred under this agreement, free and clear of any and all liens
or encumbrances, and will defend the same against all claims and demands of all
persons.
     (e) The Limited Partnership Interest being sold to Purchaser herein is not
subject to any restrictions, other than transfer restrictions pursuant to
applicable securities laws and the Partnership Agreement.
6. Representations, Covenants and Warranties of Purchaser. Purchaser hereby
represents, warrants and covenants to Seller as follows:
     (a) This Agreement constitutes the valid and binding agreement of
Purchaser, enforceable against Purchaser in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     (b) Purchaser knows of no requirement to make any filing with, or to obtain
any permit, authorization, consent or approval of, any governmental or
regulatory authority as a condition to the lawful consummation by Purchaser of
the transactions contemplated by this Agreement.
     (c) There are no actions (including litigation), proceedings or
investigations pending, or to Purchaser’s knowledge, threatened, or any verdicts
or judgments entered against Purchaser by any court or any administrative agency
that might have a material adverse effect on this transaction, financial or
otherwise.
     (d) Purchaser is a sophisticated investor with knowledge and experience in
business and financial matters and is capable of evaluating the merits and risks
of an investment in the Limited Partnership Interest. Purchaser is able to bear
the economic risk and lack of liquidity inherent in owning the Limited
Partnership Interest. Purchaser has reviewed the terms of the Limited
Partnership Agreement including the allocation of profit, losses and cash flows
to the partners therein.
     (e) Purchaser has conducted a due diligence investigation of the
Partnership. In the course of such investigation the Purchaser was offered
access to the Partnership’s financial books and records, tax returns, reports,
mortgages, management agreements, documents and assets and the opportunity to
ask questions of, and to receive information from the general partner of the
Partnership and all such questions and requests for information have been
answered to the full satisfaction of the Purchaser.
7. Miscellaneous.
     (a) Seller and Purchaser shall, at any time after the Closing upon the
request of the either party or the Partnership, execute and deliver such
documents or instruments of conveyance or assignment or take such other action
that is reasonably necessary to complete the transfer of the Limited Partnership
Interest contemplated by this Agreement.
     (b) Each of the parties hereto shall bear the costs of their respective
counsel and all other fees and costs related thereto. The parties shall hold
each other harmless from any other obligation for the payment of any finders
fees or commissions in connection with the transactions contemplated by this
Agreement.
     (c) No provision of this Agreement may be modified and the performance or
observance thereof may not be waived except by written agreement of the parties
affected hereby. No waiver of any violation or non-performance of any provision
of this Agreement shall be deemed to be a waiver of any subsequent violation or
non-performance of the same or any other provision of this Agreement.
     (d) This Agreement, the performance of the parties hereunder and any
disputes related hereto shall be governed by the laws of the State of Texas. The
parties hereto agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the State and Federal
courts located in the County of Bexar, State of Texas. If any

3



--------------------------------------------------------------------------------



 



of the parties shall initiate a legal proceeding to enforce its rights
hereunder, the prevailing party in such legal proceedings shall be entitled to
recover from the other party all costs, expenses and reasonable attorneys’ fees
incurred in connection with such proceedings.
     (e) This Agreement and the exhibit attached to this Agreement constitute
the final, complete, and exclusive statement of the terms of the agreement
between the parties pertaining to the subject matter of this Agreement and shall
supersede all prior and contemporaneous understandings or agreements of the
parties. This Agreement may not be contradicted by evidence of any prior or
contemporaneous statements or agreements. No party has been induced to enter
into this Agreement by, nor is any party relying on, any representation,
understanding, agreement, commitment or warranty outside those expressly set
forth in this Agreement.
     (f) This Agreement may be executed in two or more counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which together shall be deemed to be one and the same agreement. A signed
counterpart of this Agreement may be delivered by fax machine or electronic mail
and shall be binding to the same extent as a counterpart with an original
signature. Any party who delivers such a signed counterpart agrees to later
deliver an original signed counterpart to any party which requests it.
     AGREED TO AND ACCEPTED as of the date first above written.

              CALL NOW, INC.        
 
           
By:
       /s/ Christopher J. Hall            /s/ Thomas R. Johnson
 
           
 
  Christopher J. Hall
Chairman       Thomas R. Johnson  
 
               /s/ Colleen W. Johnson
 
           
 
          Colleen W. Johnson

4